Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 23, 2019                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem

  157951(74)                                                                                           Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  JAWAD A. SHAH, M.D., PC, INTEGRATED                                                                 Elizabeth T. Clement
  HOSPITAL SPECIALISTS, PC, INSIGHT                                                                   Megan K. Cavanagh,
                                                                                                                       Justices
  ANESTHESIA, PLLC, and STERLING
  ANESTHESIA, PLLC,
            Plaintiffs-Appellees,
                                                                   SC: 157951
  v                                                                COA: 340370
                                                                   Genesee CC: 17-108637-NF
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the motion of defendant-appellant to file a brief
  addressing the no-fault amendments and responding to the amicus brief of the Michigan
  Health & Hospital Association is GRANTED. The brief submitted on August 21, 2019, is
  accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                August 23, 2019

                                                                              Clerk